UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2007 OR []TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 000-51727 SYDYS CORPORATION (Exact Name of Small Business Issuer as Specified in Its Charter) Nevada 98-0418961 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 7 Orchard Lane Lebanon, NJ08833 (Address of Principal Executive Offices) (908) 236-9885 (Issuer's Telephone Number, including Area Code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[ X ]No[] Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).Yes[ X]No[] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.Yes[]No[] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: There were 21,727,498 issued and outstanding shares of the issuer’s common stock, $.001 par value per share, on August 14, 2007. Transitional Small Business Disclosure Format (check one): Yes[]No[ X ] TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Condensed Balance Sheets – (Unaudited) 3 Condensed Statements of Operations – (Unaudited) 4 Condensed Statements of Cash Flows – (Unaudited) 5 Notes to Condensed Financial Statements 6 Item 2. Plan of Operation 8 Item 3. Controls and Procedures 13 PART II OTHER INFORMATION Item 5. Other Information 13 Item 6. Exhibits 13 Signatures 14 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements SYDYS CORPORATION (A Development Stage Company) CONDENSED BALANCE SHEETS ASSETS June 30 September 30 2007 2006 (unaudited) (audited) Current Assets Cash and cash equivalents $ 357,715 $ 606,532 Notes and interest receivable 554 155,055 Other receivable 11,144 - Prepaid expenses 1,327 - Total Current Assets $ 370,740 $ 761,587 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued expenses $ 112,312 $ 94,458 Total Current Liabilities 112,312 94,458 Commitments and Contingencies Stockholders’ Equity Common stock; $.001 par value; 33,333,333 shares authorized; 21,727,498 and 21,995,556 issued and outstanding at June 30, 2007 and September 30, 2006, respectively. 21,727 21,996 Additional paid-in capital 656,798 878,524 Deficit accumulated in the development stage (420,097 ) (233,391 ) Total Stockholders’ Equity 258,428 667,129 $ 370,740 $ 761,587 See notes to these condensed financial statements. 3 SYDYS CORPORATION (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended February 9, 2004 June 30, June 30, (Inception) to 2007 2006 2007 2006 June 30, 2007 Revenues $ - $ - $ - $ 210 $ 210 Costs of Goods Sold - - - 150 150 Gross Profit - - - 60 60 Operating Expenses Accounting and legal fees 92,988 20,659 154,893 37,728 365,600 Consulting fees - related party - 8,349 General and administrative 14,836 8,027 37,005 11,534 56,455 Total Operating Expenses 107,824 28,686 191,898 49,262 430,404 Loss From Operations (107,824 ) (28,686 ) (191,898 ) (49,202 ) (430,344 ) Interest income - (675 ) (5,192 ) (675 ) (10,247 ) Net Loss to Common Stockholders $ (107,824 ) $ (28,011 ) $ (186,706 ) $ (48,527 ) $ (420,097 ) Basic and Diluted Loss per Common Share $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.00 ) $ (0.03 ) Basic and Diluted Weighted Average Common Shares Outstanding 21,727,498 21,104,811 21,807,701 21,037,774 15,948,878 See notes to these condensed financial statements. 4 SYDYS CORPORATION (A Development Stage Company) CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended February 9, 2004 June 30, (Inception) to 2007 2006 June 30, 2007 Net Cash Used in Operating Activities $ (165,677 ) $ (38,695 ) $ (317,585 ) Cash Flows from Investing Activities Repayment of Note Receivable 805,000 - 930,000 Funds lent under Note Receivable (655,000 ) (275,000 ) (930,000 ) Net Cash Provided by (Used in) Investing Activities 150,000 (275,000 ) - Cash Flows from Financing Activities Note payable - 1,000 1,000 Note payable - related party - - 1,547 Repayment of note payable - - (1,000 ) Repayment of note payable - related party - (254 ) (1,547 ) Issuance of common stock, net of offering costs - 697,000 908,440 Repurchase of common stock, net of refunded brokerage fee (233,140 ) - (233,140 ) Net Cash Provided by (Used in) Financing Activities (233,140 ) 697,746 675,300 Net Increase(Decrease) in Cash and Cash Equivalents (248,817 ) 384,051 357,715 Cash and Cash Equivalents, Beginning of Period 606,532 31,912 - Cash and Cash Equivalents, End of Period $ 357,715 $ 415,963 $ 357,715 Supplemental Cash Flow Disclosure Cash paid for interest $ - $ - $ - Cash paid for income taxes $ - $ - $ - See notes to these condensed financial statements. 5 SYDYS CORPORATION (A Development Stage Company) Notes to Condensed Financial Statements NOTE 1 -BASIS OF PRESENTATION The unaudited condensed financial statements included herein have been prepared by Sydys Corporation (the "Company", or “Sydys), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. The financial statements reflect all adjustments that are, in the opinion of management, necessary to fairly present such information. All such adjustments are of a normal recurring nature except for the reverse stock split as described in Note 5. Although the Company believes that the disclosures are adequate to make the information presented not misleading, certain information and footnote disclosures, including a description of significant accounting policies normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”), have been condensed or omitted pursuant to such rules and regulations. These financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company's Annual Report for the fiscal year ended September 30, 2006 in Form 10-KSB filed with the Securities and Exchange Commission. The results of operations for interim periods are not necessarily indicative of the results for any subsequent quarter or the entire fiscal year ending September 30, 2007. For comparability purposes, certain figures for the prior periods have been reclassified where appropriate to conform to the financial statement presentation used in current reporting period. These reclassifications had no effect on reported net loss. NOTE 2 - DESCRIPTION OF BUSINESS The Company is a Nevada corporation incorporated on February 9, 2004 and based in Lebanon, New Jersey. The Company was formed for the purpose of engaging in on-line advertising business. The Company has been unable to execute its business plan, and has exited the online advertising business. The Company is now considered a shell corporation under applicable rules of the Securities Exchange Commission promulgated under the Securities Exchange Act of 1934, as amended. On May 10, 2006, the Company's former management team and board of directors resigned and sold all of their shares of common stock to Kenneth Koock, the sole executive officer and a director of the Company, which resulted in a change of control. The board now consists of Kenneth J. Koock, Scotty D. Cook, Darren Breitkreuz, and Alan Stier. NOTE 3 -GOING CONCERN The Company is in the development stage, has incurred losses since its inception and has no operations. There are no assurances the Company will obtain funding necessary to implement its business plan or acquire a business venture or operating company. These factors raise substantial doubt about the ability of the Company to continue as a going concern. The Company believes that its existing cash resources will be sufficient to fund its operations through June 30, 2008. 6 SYDYS CORPORATION (A Development Stage Company) Notes to Condensed Financial Statements The Company’s ability to continue as a going concern is dependent upon raising capital through debt and/or equity financing on terms desirable to the Company. If the Company is unable to obtain additional funds when they are required or if the funds cannot be obtained on terms favorable to the Company, the Company may, in the extreme situation, cease operations. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 4 - NOTES RECEIVABLE In June 2006, the Company loaned $150,000 to Hadassa Holdings Limited (“Hadassa”) and received a 10% promissory note that was due on December 20, 2006. On December 20, 2006, Hadassa made a partial payment on the loan in the amount of $75,000. As of December 31, 2006, the note had an outstanding balance of $75,000 with unpaid interest of $7,747. On February 5, 2007, Hadassa paid off the remaining note balance of $75,000 together with $8,485 of accrued interest. NOTE 5 - CAPITAL STOCK Authorized Stock The Company was originally authorized to issue 100,000,000 common shares with a par value of $0.001 per share. Each common share entitles the holder to one vote, in person or proxy, on any matter on which action of the stockholders of the corporation is sought. On April 16, 2007, the Company effected a one-for-three reverse split of its common stock. As a result of the reverse split, there are 33,333,333 shares of common stock authorized for issuance.The financial statements of the Company have reflected the reverse split as if it occurred at the date of inception. Share Cancellations On June 9, 2006 the Board of Directors of the Company by unanimous written consent approved a private placement offering (the "Offering") of up to 1,666,667 shares of the Company's common stock, subject to adjustment, to be sold at a purchase price of $0.90 per share. During June and July 2006, pursuant to the terms of the Offering, the Company issued 995,556 shares of common stock resulting in gross proceeds of $896,000. The Company paid $71,680 in brokerage fees related to the Offering. In November 2006,one of the participants in the July 2006Offering surrendered 113,333 shares of common stock to the Company for cancellation,whichthe Company agreed to repurchase for $102,000, the amount originally paid for the stock.As a result of the foregoing, $8,160 of broker fees were refunded to the Company. In January 2007, two of the participants of the July 2006 Offering surrendered 154,777 shares of common stockto the Company for cancellation, which the company agreed to repurchase for $139,300, the amount originally paid for the stock. As a result of the foregoing, $11,144 of brokerage fees will be refunded to the Company. NOTE 6 - SUBSEQUENT EVENT On July 9, 2007 and July 17, 2007, the Company loaned $50,000 each to Corporation of Automotive Remarketing, Inc., an unrelated company, for a total of $100,000 and received two 8.25% unsecured promissory notes payable upon demand. On August 1, 2007, in connection with the appointment of Darren Breitkreuz as the director of the Company, the Company agreed to grant an option to Mr. Breitkreuz to purchase 250,000 shares of its common stock at an exercise price of $1.00 per share.The option vests immediately and expires after three years. On August 2, 2007, the Company appointed Alan Stier to serve as a director of the Company. 7 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS The information contained in this report on Form 10-QSB and in other public statements by the Company and Company officers or directors includes or may contain certain “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.All statements other than statements of historical facts included or incorporated by reference in this report, including, without limitation, statements regarding our future financial position, business strategy, budgets, projected revenues, projected costs and plans and objective of management for future operations, are forward-looking statements.Forward-looking statements generally can be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “intend,” “project,” “estimate,” “anticipate,” or “believe” or the negative thereof or any variation thereon or similar terminology. Such forward-looking statements are made based on management's beliefs, as well as assumptions made by, and information currently available to, management pursuant to the “safe-harbor” provisions of the Private Securities Litigation Reform Act of 1995.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we can give no assurance that such expectations will prove to have been correct.Such statements are not guarantees of future performance or events and are subject to known and unknown risks and uncertainties that could cause the Company's actual results, events or financial positions to differ materially from those included within the forward-looking statements.Important factors that could cause actual results to differ materially from our expectations include, but are not limited to, the availability of capital resources, our ability to identify a suitable operating company to acquire and complete an acquisition of such a company, changes in the securities or capital markets, and other factors disclosed under the caption “Risk Factors” in Part I Item 2 of this report and our other filings with the United States Securities and Exchange Commission.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date made.All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by these cautionary statements.Except as required by law, we undertake no obligation to disclose any revision to these forward-looking statements to reflect events or circumstances after the date made, changes in internal estimates or expectations, or the occurrence of unanticipated events. Item 2. Plan of Operation. Unless otherwise indicated or the context otherwise requires, all references to the “Company,” “we,” “us” or “our” and similar terms refer to Sydys Corporation. Overview We were formed in February, 2004 for the purpose of engaging in on-line advertising business.Having been unable to execute our business plan, we have exited this business andare, therefore, considered a shell company under applicable rules of the Securities Exchange Commission (the “SEC”) promulgated under the Securities and Exchange Act of 1934, as amended (the “Exchange Act”).In that regard, we are actively seeking to complete a business combination with an operating company. 8 We have limited cash resources, have incurred losses since inception, and have been unable to execute our business plan.We will need to raise funds during the next twelve months to execute our business plan to acquire an operating company. In order to continue operations, we must continue to raise the capital necessary to fund our activities and our long-term viability and growth will ultimately depend upon acquiring a successful operating company, as to which there can be no assurance. Our current business plan consists solely of identifying and acquiring a suitable operating company to acquire and compliance with our reporting obligations under federal securities laws. Although we have evaluated potential acquisition targets, engaged in general discussions regarding the acquisition of an operating company, we have not entered into any agreement to acquire an operating company.There can be no assurance that we will be able to identify an acceptable operating company, complete an acquisition, or that any business we acquire will generate profits or increase the value of the Company. In April 2007, our board of directors authorized at 1:3 reverse split of our common stock.Under the laws of the state of Nevada, when a reverse split is not authorized by a majority of the stockholders, a company is required to reduce the number of authorized shares in proportion to the reverse split.As a result, the authorized number of shares of our common stock has been reduced to 33,333,333.All common stock share amounts and common stock per share amounts have been restated to reflect the 1:3 reverse split as if it had occurred at our inception. Recently, we commenced discussions with Corporation of Automotive Remarketing, Inc., a Delaware corporation based in Philadelphia, Pennsylvania (“CAR”), regarding a potential business combination.CAR is an early stage company that provides an on-line remarketing platform and related services to automotive fleets, including rental car companies, commercial enterprises and government authorities. In contemplation of the proposed business combination, we loaned to CAR an aggregate of $100,000 pursuant to a series of promissory notes that bear interest at an annual rate of 8.25% and are due on demand.A complete description of these promissory notes is set forth below under “Item 5 – Other Information.” While we continue to discuss with CAR the prospects of a business combination, there can be no assurance that a definitive agreement will be entered into or that the proposed business combination will be completed. Liquidity and Capital Resources Since inception, we have funded our operations through public and private offerings of our common stock.Between June 13, 2006 and July 28, 2006, we generated gross proceeds of $896,000 through the issuance of 995,556 shares of our common stock at a purchase price of $0.90 per share.In December 2006, we repurchased 113,333 of these shares for $102,000, or $0.90 per share.In January 2007, we repurchased 154,777 of these shares for $139,300, or $0.90 per share. The foregoing issuances have been adjusted for the 1-for-3 reverse stock split that occurred on April 16, 2007. 9 We do not currently maintain a line of credit or term loan with any commercial bank or other financial institution.To date, our capital needs have been principally met through the receipt of proceeds from sales of our equity.Unless we acquire an operating company, we do not expect to incur any material capital expenditures during the next twelve months nor do we expect to hire additional employees. As of June 30, 2007, we had cash resources of approximately $358,000.Our activities consist solely of identifying a suitable operating company to acquire and complying with our obligations under federal securities laws.We believe that our current cash resources and expected proceeds from our current financing activities will be sufficient to fund operations for the next twelve months.In the event that we identify a suitable operating company to acquire, we expect that we will need to raise additional capital to complete such a transaction and to satisfy the working capital or operational requirements of any company we acquire.We expect that any additional capital required will be obtained through sales of our debt or equity securities.The sale of additional equity securities will result in additional dilution to our stockholders.In the event we have to issue additional debt, we would incur increased interest expenses and could be subject to covenants that may have the effect of restricting our operations.We have no commitment for any of the additional financing necessary to execute our business plan and we can provide no assurance that such financing will be available in an amount or on terms acceptable to us, if at all.If we are unable to obtain additional funds when they are needed or if such funds cannot be obtained on terms favorable to us, we may not be able to complete the acquisition of an operating company, may not have enough funds to execute the business plan of any company that we do acquire, and in the extreme case, may be required to terminate operations and liquidate the Company. Off-Balance Sheet Arrangements As of June 30, 2007, we did not have any relationships with unconsolidated entities or financial partners, such as entities often referred to as structured finance or special purpose entities, which had been established for the purpose of facilitating off-balance sheet arrangements or other contractually narrow or limited purposes.As such, we are not materially exposed to any financing, liquidity, market or credit risk that could arise if we had engaged in such relationships. RISK FACTORS An investment in our common stock involves a high degree of risk.You should carefully consider the following risk factors in addition to other information in this report on Form 10-QSB and our other filings with the Securities and Exchange Commission before purchasing our common stock.The risks and uncertainties described below are those that we currently deem to be material and that we believe are specific to our company.In addition to these risks, our business may be subject to risks currently unknown to us.If any of these or other risks actually occur, our business may be adversely affected, the trading price of our common stock may decline and you may lose all or part of your investment. Risks Associated With Our Business Based on our recurring losses during our development stage and inability to implement our business plan, our auditors have included an explanatory paragraph in their opinion as to the substantial doubt about our ability to continue as a going concern. 10 We are a development stage company and since inception, have suffered losses from development stage activities to date, and are in need of additional capital.As a result of these factors, our independent auditors have included an explanatory paragraph in their opinion on the annual financial statements for the fiscal year ended September 30, 2006 as to the substantial doubt about our ability to continue as a going concern.As such, we may be required to cease operations and you could lose your entire investment.Our financial statements have been prepared in accordance with accounting principles generally accepted in the United States, which contemplate that we will continue to operate as a going concern.Our financial statements do not contain any adjustments that might result if we are unable to continue as a going concern. We have no operations, will not generate any revenue unless we complete a business combination with an operating company, and need additional capital to fund our activities. We have experienced net losses in each fiscal quarter since our inception, and we expect to continue to incur losses for the foreseeable future.Unless we complete a business combination with an operating company, we will not generate any revenues in the future and we will continue to incur expenses related to identifying and acquiring an operating company and compliance with our reporting obligations under applicable federal securities laws.We will need to raise additional funds, and such funds may not be available on commercially acceptable terms, if at all.If we cannot raise funds on acceptable terms, we may not be able to continue to execute our plan to acquire an operating company and in the extreme case, may liquidate the Company. We may not be able to acquire an operating company and if we complete such an acquisition, we expect that we will need to raise additional capital. Our sole business objective is to acquire an operating company.As of the date of this report, we have identified and evaluated potential acquisition targets, engaged in discussions regarding the acquisition of an operating company, but have not entered into any agreement to acquire an operating company. There can be no assurance that we will be able to identify a suitable operating company to acquire or complete such an acquisition.In the event that we complete such an acquisition, we expect that we will need to raise substantial additional capital.We intend to rely on external sources of financing to meet any capital requirements and to obtain such funding through the debt and equity markets.We cannot assure you that we will be able to obtain additional funding when it is required or that it will be available to us on commercially acceptable terms, if at all.If we fail to obtain such necessary funding, any such acquisition may not be successful. Risks Related to Our Stock There is no market for our common stock. There is no active trading market for our common stock.Our common stock is not eligible for trading on any national or regional securities exchange or the Nasdaq Stock Market.Our common stock is eligible for trading on the OTC Bulletin Board.This market tends to be substantially less liquid than national and regional securities exchanges or the Nasdaq Stock Market.To date, there has been very limited trading of our common stock.We cannot provide you with any assurance that an active trading market for our common stock will develop, or if such a market develops, that it will be sustained. 11 Applicable SEC Rules governing the trading of “penny stocks” limits the trading and liquidity of our common stock which may affect the trading price of our common stock. Our common stock currently trades on the OTC Bulletin Board.Since our common stock continues to trade below $5.00 per share, our common stock is considered a “penny stock” and is subject to SEC rules and regulations that impose limitations upon the manner in which our shares can be publicly traded. These regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure document explaining the penny stock market and the associated risks.Under these regulations, brokers who recommend penny stocks to persons other than established customers or certain accredited investors must make a special written suitability determination for the purchaser and receive the purchaser's written agreement to a transaction prior to sale.These regulations may have the effect of limiting the trading activity of our common stock and reducing the liquidity of an investment in our common stock. We intend to raise additional capital in the future, and such additional capital may be dilutive to stockholders or impose operational restrictions. We intend to raise additional capital in the future to help fund our operations through sales of shares of our common stock or securities convertible into shares of our common stock, as well as issuances of debt.Additional convertible debt or equity financing may be dilutive to our stockholders and debt financing, if available, and may involve restrictive covenants that may limit our operating flexibility.If additional capital is raised through the issuance of shares of our common stock or securities convertible into shares of our common stock, the percentage ownership of our stockholders will be reduced.These stockholders may experience additional dilution in net book value per share and any additional equity securities may have rights, preferences and privileges senior to those of the holders of our common stock. The trading price of our common stock is likely to be highly volatile. The trading price of our shares may from time to time fluctuate widely.The trading price may be affected by a number of factors including events described in the risk factors set forth in this report as well as our operating results, financial condition, announcements regarding our business, general economic conditions and other events or factors.In addition, the stock market has experienced significant price and volume fluctuations that have particularly affected the price of many small capitalization companies and that often have been unrelated or disproportionate to the operating performance of these companies.Market fluctuations such as these may seriously harm the market price of our common stock.Further, securities class action suits have been filed against companies following periods of market volatility in the price of their securities.If such an action is instituted against us, we may incur substantial costs and a diversion of management attention and resources, which would seriously harm our business, financial condition and results of operations. We do not intend to pay dividends in the foreseeable future. We have never declared or paid a dividend on our common stock.Accordingly, we do not anticipate paying any dividends in the foreseeable future and investors seeking dividend income should not purchase our common stock. 12 Item 3. Controls and Procedures. An evaluation of the effectiveness of our “disclosure controls and procedures” (as such term is defined in Rules 13a-15(e) or 15d-15(e) of the Exchange Act) was carried out by us under the supervision and with the participation of our Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”).Based upon that evaluation, our CEO and CFO concluded that, as of the end of the period covered by this report, our disclosure controls and procedures were effective to ensure (i) that information we are required to disclose in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC rules and forms and (ii) that such information is accumulated and communicated to our management, including our CEO and CFO, in order to allow timely decisions regarding required disclosure. There were no changes in internal controls over financial reporting that occurred during the fiscal quarter ended June 30, 2007 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II OTHER INFORMATION Item 5. Other Information The information set forth below is included herewith for the purpose of providing the disclosure required under “Item 1.01- Entry into a Material Definitive Agreement” of Form 8-K. Between July 9 and July 17, 2007, we loaned an aggregate of $100,000 to Corporation of Automotive Remarketing, Inc. a Delaware corporation (“CAR”) pursuant to a series of unsecured promissory notes (the “CAR Notes”) in contemplation of a proposed business combination between the Company and CAR.The CAR Notes each bear interest at an annual rate of 8.25%.The unpaid principal balance of the CAR Notes, together with all accrued and unpaid interest thereon, is due on demand.The Company has funded its obligations under the CAR Notes from general working capital. The description of the CAR Notes set forth above is qualified in its entirety by reference to copies of such notes filed as exhibits to this report and incorporated herein by this reference. Item 6. Exhibits. The following exhibits are included herein: Exhibit No. Exhibit 10.1 Unsecured Promissory Note, dated July 9, 2007, issued by Corporation of Automotive Remarketing, Inc. payable to the Company 10.2 Unsecured Promissory Note, dated July 17, 2007, issued by Corporation of Automotive Remarketing, Inc. payable to the Company 31.1 Certification of Chief Executive Officer and Chief Financial Officer of the Company required by Rule 13a-14(a) under the Securities Exchange Act of 1934, as amended 32.1 Certification of Chief Executive Officer and Chief Financial Officer of the Company required by Rule 13a-14(b) under the Securities Exchange Act of 1934, as amended 13 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Sydys Corporation Date: August 14, 2007 By: /s/Kenneth J. Koock Name: Kenneth J. Koock Title: Chief Executive Officer and Chief Financial Officer 14 EXHIBIT INDEX Exhibit No. Exhibit 10.1 Unsecured Promissory Note, dated July 9, 2007, issued by Corporation of Automotive Remarketing, Inc. payable to the Company 10.2 Unsecured Promissory Note, dated July 17, 2007, issued by Corporation of Automotive Remarketing, Inc. payable to the Company 31.1 Certification of Chief Executive Officer and Chief Financial Officer of the Company required by Rule 13a-14(a) under the Securities Exchange Act of 1934, as amended 32.1 Certification of Chief Executive Officer and Chief Financial Officer of the Company required by Rule 13a-14(b) under the Securities Exchange Act of 1934, as amended 15
